Order, Supreme Court, New York County (Joan Madden, J.), entered on or about January 11, 2002, which denied petitioner’s motion to disqualify respondent’s counsel in the underlying arbitration, unanimously affirmed, without costs.
The motion to disqualify counsel was properly denied (see S & S Hotel Ventures Ltd. Partnership v 777 S.H. Corp., 69 NY2d 437 [1987]; Luk Lamellen u. Kupplungsbau GmbH v Lerner, 167 AD2d 451 [1990]). Although respondent’s counsel represented him in negotiations resulting in the agreement that is the subject of the underlying arbitration, petitioner has not established that counsel’s testimony is necessary, since the same testimony that petitioner cites as necessary can be obtained from other witnesses, such as respondent himself or petitioner’s own former counsel. Concur — Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.